Title: To Benjamin Franklin from Thomas Pownall, 28 February 1783
From: Pownall, Thomas
To: Franklin, Benjamin


My Old FriendRichmond Surrey Feb 28:83
I write this to congratulate You on the Establishment of your Country As A Ful & Sovereign Power taking it’s equall Station amongst the Powers of this World.
I congratulate You in particular as chosen by Providence to be a principal Instrument of this Great Revolution: a Revolution that has stronger marks of Divine interposition superceeding the ordinary course of human affaires, than any other Event which this world hath experienced. Even where God is supposed to work miracles, He uses human means; & it hath pleased him to make You the Means of this Blessing to America; And, under her establishment in political freedom, of a Blessing to all Men who are worthy of it & willing to partake of it: of One also who looks up to it, & does not think himself the less worthy of it for having been a stranger and Exile in his native land, which he can scarce call his Country— Duas esse censeo patrias (saieth Cicero) Unam Naturæ, Alteram Civitatis: et eam Patriam ducimus ubi nati, et Illam quâ excepti sumus: Sed necesse est caritate eam præstare in quâ Reipublicæ Nomen & universæ Civitatis est.
You expressed a fear that You should not see peace in your daies— You may now say— “Lett now thy Servant, O Lord, depart in Peace for he hath seen thy Salvation”. Solon a real Patriot & Great Philosopher like yourself used to say That it is not the Man who Lives but who dyes in happiness [torn: who is(?)] to be acconate a happy Man. If ever any Man did [torn: you(?)] shall dye happy. If You my Old Friend, “O Lett my last end by like his.” You see that the contemplation of this wonderfull Event has thrown my mind into a religious frame & that my words take their form from it: Yet I express but in part what I feel.
I am embarked for another voyage to the Azores I shall write a second Memorial & address it to the Sovereigns of America. I use none of the Gothick Titles of modern Europe, or the Servile ones of Asia. As though I was addressing Myself to the Repub: of Rome. Senatui Populoq Romano I address myself to the United States & Citizens of America I wish by this to express the most marked & profound Reverence to A Sovereignty of Free-Citizens. If the title of Address which I use is wrong or if there is any Other of Form yet adopted, sett me right— I should be sorry to be wrong in this Peace Offering in these first Fruits.
I have taken the Liberty to enclosed to You two Letters for my Friends Mr Bowdoin & Dr Cooper with a power of Attorney to them to make for me a Deed of Gift to Harvard College of 500 Acres of Land which I have (& were not confiscated) in Pownalborough in the State Messachusetts-bay. I have not directed that which is for Mr Bowdoin as I should be sorry to be wrong in the mode of Address. Will you be so good as to direct it or to tell the Bearer of this how to do it who will direct it.
I continue under the idea of my schem of making the tour of America, I cannot but think that [torn: if(?)] there ever was an Object worth the travelling to see & worthy the contemplation of a Philosopher it is that in which he may see the Beginnings of a great Empire at its foundation.
Our Politicians quarrelling, in their Scramble, with the Peace and House of Commons declaring themselves unsatisfyed with the Line which divides the two Empires, seem like a Caution sett by Providence openly before the Eyes of the States of America to mark to them the danger of Dissension & the Necessity of Union. Where there is a Danger that the internal principle of Attraction is not sufficient to hold the Parts united in their Center. It is happy for that System that the external Compellant Principle shou’d act to the same end.
I hope the Crisis of pain under which you was suffering is gone off & that you are in good health to enjoy the happiness which you must feel. May God bless you is the Wish & prayer of Your Old Friend
T Pownall

P:S: I am this day made happy by having received & hung up an excellent Portrait of You My old friend—Copied from that which West did for You—
To His Excelly B Franklin Esqr Minister Plenipo: of the United States of America &c. &c &c &c—

 
Notation: Pownall Feby. 22 1783.
